OPINION — AG — BUDGET OFFICE — RESPONSIBILITY — DUTIES ** THE BUDGET DIRECTOR MAY REQUIRE ANY AND ALL OF THE STATE DEPARTMENTS, INSTITUTIONS, BOARDS, COMMISSIONS AND AGENCIES FURNISH HIM SUCH INFORMATION AS MAY BE NECESSARY TO SATISFY HIM THAT ANY AND ALL INDIVIDUALS WHO ARE AUTHORIZED BY, OR UNDER, THE PROVISIONS O 62 O.S.H. 41.26 TO APPROVE CLAIMS AND/OR PAYROLLS FROM ANY FUND IN THE STATE TREASURY, ARE UNDER BOND FOR THE FAITHFUL PERFORMANCE OF THEIR DUTIES (SUCH AS LISTS SHOWING THE NAMES OF ALL SUCH INDIVIDUAL COVERED BY " BLANKET BOND " PERFORMANCE OR POSITION BONDS, WHETHER GIVEN FOR THE SPECIFIC PURPOSE OF COMPLYING WITH THE PROVISIONS OF 62 O.S.H. 41.26 OR NOT, AND IMMEDIATE NOTICE OF ANY AMENDMENT, TERMINATION OR CANCELLATION OF ANY SUCH BOND) AND, AS TO BONDS FURNISHED FOR THE SPECIFIC PURPOSE OF COMPLYING WITH THE PROVISIONS OF SAID 62 O.S.H. 41.26, MAY PRESCRIBE THE FORM OR FORMS OF BONDS WHICH WILL BE APPROVED BY HIM FOR SUCH PURPOSE. CITE: 62 O.S.H. 41.30 (JAMES C. HARKIN)